Name: Commission Regulation (EC) No 3410/93 of 13 December 1993 amending Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres in length overall permitted to use beam trawls within certain coastal areas of the Community
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries;  international law
 Date Published: nan

 Avis juridique important|31993R3410Commission Regulation (EC) No 3410/93 of 13 December 1993 amending Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres in length overall permitted to use beam trawls within certain coastal areas of the Community Official Journal L 310 , 14/12/1993 P. 0027 - 0027 Finnish special edition: Chapter 4 Volume 5 P. 0145 Swedish special edition: Chapter 4 Volume 5 P. 0145 COMMISSION REGULATION (EC) No 3410/93 of 13 December 1993 amending Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres in length overall permitted to use beam trawls within certain coastal areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3034/92 (2), and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 55/87 (3), as last amended by Regulation (EEC) No 1378/93 (4), establishes the list of vessels whose authorized overall length exceeds eight metres pursuant to Article 9 (3) (6) of Regulation (EEC) No 3094/86 that are permitted to use beam trawls within certain coastal areas of the Community; Whereas the authorities of certain Member States have requested amendments to the Annex to Regulation (EEC) No 55/87 concerning vessels meeting the conditions laid down in Article 1 (2) of that Regulation; whereas those amendments relate to the replacement, addition and/or withdrawal of vessels and to the technical characteristics of certain vessels on that list; whereas the requests from those national authorities contain all the information necessary pursuant to Article 3 of Regulation (EEC) No 55/87; Whereas updating the list by means of Commission regulations does not permit the effective management of fishing opportunities by virtue of the delays imposed by the legislative process; Whereas these delays would be eliminated by simplifying the procedure for amending this list, whereby the Commission would directly notify the Member States of the decisions taken in this regard; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (4) of Regulation (EEC) No 55/87 is hereby replaced by the following: '4. The Commission shall evaluate the information supplied in accordance with paragraphs 1, 2 and 3. If the application conforms with the abovementioned provisions it shall notify all the Member States of its decision.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 307, 23. 10. 1992, p. 1. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 136, 5. 6. 1993, p. 13.